Citation Nr: 1132556	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-03 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material has been received to reopen a claim for service connection for a low back condition, to include the question of whether an appeal has been timely perfected.

2.  Entitlement to service connection for a right neck and shoulder condition, claimed as secondary to a low back condition, to include the question of whether an appeal has been timely perfected.


REPRESENTATION

Appellant represented by:	Martin James Martinez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2003 rating decision in which the RO declined to reopen a claim for service connection for a low back condition and denied service connection for a right neck and shoulder condition, claimed as secondary to a low back condition.  In July 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on March 28, 2005.

On April 8, 2005, the RO issued an administrative decision finding that a timely substantive appeal had not been received in response to the November 2004 SOC, and that the May 2003 rating decision was final.  In May 2005, the Veteran filed a NOD with regard to the RO's timeliness determination.  A SOC was issued in December 2005, and the Veteran filed a substantive appeal in February 2006.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2008, the Board denied the Veteran's appeal of the RO's May 2003 rating decision on grounds that he failed to file a timely substantive appeal.  The Veteran appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.

The Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected in a March 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In September 2008, the Veteran submitted a VA Form 21-22 appointing The American Legion as his representative.  Then, in May 2010, the Veteran granted a power-of-attorney in favor of a private attorney, Martin James Martinez, with regard to the matters on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board has recognized the change in representation.


In March 2011, the Board remanded the claims on appeal to the RO to have the Veteran scheduled for the Board video-conference hearing his attorney had requested in August 2010.  A June 2011 letter informed the Veteran and his attorney that the hearing was scheduled for July 25, 2011.  However, in correspondence received on July 18, 2011, the Veteran's attorney cancelled the hearing request on the Veteran's behalf.  Thereafter, the RO returned the matter on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  In a May 2003 rating decision, the RO declined to reopen a claim for service connection for a low back condition and denied service connection for a right neck and shoulder condition, claimed as secondary to the low back condition; the RO notified the Veteran of its decision as to these issues, and of his appellate rights, in a May 8, 2003 letter.

3.  In July 2003, the Veteran filed a NOD with respect to the May 2003 rating decision; on November 4, 2004, the RO issued a SOC addressing the denial of each claim and mailed the SOC and accompanying notice letter to the Veteran.

4.  No document was received within the 60-day period following the issuance of the November 4, 2004 SOC that can be construed as a timely substantive appeal of, or a timely request for extension of time to file a substantive appeal as to, any of the issues addressed in that SOC.

5.  The Veteran filed a substantive appeal on March 28, 2005, more than 60 days following the issuance of the November 4, 2004 SOC.


CONCLUSION OF LAW

The VA substantive appeal, filed on March 28, 2005, was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claims on appeal, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.   Pursuant to applicable legal authority, an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the SOC to the veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  When a veteran files a timely NOD but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

The essential facts in this case are not in dispute.  As noted above, the claims file indicates that, in a May 2003 rating decision, the RO declined to reopen a claim for service connection for a low back condition and denied service connection for a right neck and shoulder condition, claimed as secondary to a low back condition.  The Veteran was notified of this decision in a May 8, 2003 letter.  In July 2003, the Veteran filed a NOD.

On November 4, 2004, the RO issued a SOC addressing the denial of each claim.  The cover letter sent with the SOC clearly notified the Veteran, as well as his representative at that time, that the Veteran was required to file a formal appeal to complete his appeal, and a VA Form 9 was enclosed for this purpose.  This cover letter also specifically informed the Veteran that he had to file his appeal with the RO within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  This letter went on to state that, in bold type, that if the RO did not hear from the Veteran within this period, his case would be closed.  It also stated that, if the Veteran needed more time to file his appeal, he should request such time before the time limit for filing his appeal expired.

Pursuant to 38 C.F.R. § 20.302, the Veteran had until January 7, 2005 (or, 60 days from the date of mailing of the SOC), to file a substantive appeal; the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) on March 28, 2005.  The claims file includes no document filed by the Veteran with the RO that constitutes a timely-filed (i.e., filed by January 7, 2005) substantive appeal as to the issues addressed in the SOC, nor any document indicating a request for an extension of the 60-day period for filing a substantive appeal, prior to the expiration of the time limit for filing the substantive appeal.  As such, no timely appeal as to any of these issues has been perfected.  Under these circumstances, the Board must conclude that the Veteran has failed to timely perfect an appeal with respect to the claims addressed in the SOC issued on November 4, 2004.  

The Veteran does not dispute the chronology of events in this case.  Furthermore, in written statements and in testimony during a hearing before the Board, the Veteran admitted that he was aware that the November 2004 cover letter, attached to the SOC, did clearly notify him that he must file an appeal within 60 days from the date of November 4, 2004 SOC, or within the remainder, if any, of the one year period from the date of the letter notifying him of the action that he had appealed. 

Rather, the Veteran contends that this letter was deficient because it did not provide him with the exact date that the one-year period expired.  He has asserted that, where there was a "nearly two year" time delay between the rating decision and the issuance of the SOC, he did not think the one year period was an ongoing process.  In addition, he noted that he received a separate RO letter the day before he received the SOC, which notified him of the evidence necessary to substantiate a claim for service connection.  The Board points out that the first RO letter, dated November 3, 2004, is a VCAA-compliant notice letter.  Hence, the Veteran contends that he became confused and misunderstood by the fact that these two letters were sent consecutively, and he thought, that when read together, that he had one year from the November 2004 letter to submit an appeal, instead of the remainder of the year from when he first got notice of the decision that he was appealing.  

The Board has reviewed each of the RO's notices in this matter, but does not agree that either is confusing or misleading.  Rather, the Board finds that the RO's correspondences were clear, and that, even a liberal reading of the RO's cover letter or VCAA notice letter, each cited to above, would not lead a reasonable person to the conclusion that the substantive appeal could be filed within one year following the issuance of the statement of the case.

While it is unfortunate the Veteran might have been confused about when the one year period ran, the letter accompanying the SOC, dated November 4, 2004, clearly and emphatically notified the Veteran, and his then-representative, that he had to file his appeal with the RO within 60 days of the date of the letter, and that if the RO did not hear from the Veteran within this period, his case would be closed.  The Board finds that this letter-again, furnished to both the Veteran and his representative-constitutes adequate notice of the Veteran's requirement to file his substantive appeal within 60 days of November 4, 2004.  Furthermore, 38 C.F.R. § 20.302 (b)(1) clearly states that a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to an appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Given these facts, and the clear legal requirements for filing a timely substantive appeal to the Board, the Board must conclude that the VA substantive appeal, filed on March 28, 2005, was not timely.

The Board also acknowledges the decision in Percy v. Shinseki, 23 Vet. App. 37 (2009), in which the United States Court of Appeals for Veterans Claims (Court) held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus that VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, the Court held that by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of filing.  Percy, 23 Vet. App. at 46.

However, unlike the facts in Percy, in this case, the RO has never treated the substantive appeal filing at issue as if it were timely.  After receiving the Veteran's substantive appeal on March 28, 2005, the RO, in less than two weeks, notified the Veteran of its determination that his substantive appeal was not timely filed, that he had not perfected his appeal of the May 2003 rating decision, and that such decision had therefore become final.  VA has never treated the March 28, 2005, substantive appeal as timely, and thus has not waived its objection to the timeliness of the filing.

Under these circumstances, the Board must conclude that the VA substantive appeal, filed on March 28, 2005 was not timely, and, thus, that the Veteran has failed to timely perfect an appeal with respect to the claims for which the substantive appeal was filed.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

As a substantive appeal with the May 2003 decision that declined to reopen the claim for service connection for a low back condition was not timely filed, the appeal, as to this matter, is denied.

As a substantive appeal with the May 2003 denial of service connection for a right neck and shoulder condition, claimed as secondary to a low back condition, was not timely filed, the appeal, as to this matter, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


